



Exhibit 10.38
EXECUTION VERSION




FOURTH AMENDMENT TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT


THIS FOURTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (the “Amendment”), dated as of July 11, 2018, is entered into by and
among Swift Receivables Company II, LLC (the “Seller”), Swift Transportation
Services, LLC (the “Servicer”), the Conduit Purchasers party hereto, the Related
Committed Purchasers party hereto, the Purchaser Agents party hereto, the LC
Participants party hereto and PNC Bank, National Association, as LC Bank and as
administrator (the “Administrator”). All capitalized terms used herein and not
defined herein shall have the meanings set forth in the hereinafter defined
Purchase Agreement.




WITNESSETH:


WHEREAS, the Seller, Servicer, the Conduit Purchasers from time to time party
thereto, the Related Committed Purchasers from time to time party thereto, the
Purchaser Agents from time to time party thereto, the LC Participants from time
to time party thereto and the Administrator have heretofore executed and
delivered an Amended and Restated Receivables Purchase Agreement dated as of
June 14, 2013 (as amended, supplemented or otherwise modified through the date
hereof, the “Purchase Agreement”); and






herein;
WHEREAS, the parties hereto desire to amend the Purchase Agreement as provided


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the Purchase
Agreement shall be and is hereby amended as follows:


Section 1.    The Purchase Agreement is hereby amended as follows:


1.1.    The reference to the amount “$75,000,000” appearing in Section 1.23 of
the Purchase Agreement is hereby replaced with the amount “$175,000,000”.


1.2.    Article I of the Purchase Agreement is hereby amended by inserting a new
Section 1.24 which shall read as follows:


Section 1.24    Successor LIBOR Market Index Rate and Euro-Rate.


(a)    If the Administrator determines (which determination shall be final and
conclusive, absent manifest error) that either (i) (x) the circumstances set
forth in Section 1.11 have arisen and are unlikely to be temporary, or (y) the
circumstances set forth in Section 1.11 have not arisen





--------------------------------------------------------------------------------




but the applicable supervisor or administrator (if any) of the LIBOR Market
Index




Rate, Euro-Rate or a Governmental Authority having jurisdiction over the
Administrator has made a public statement identifying the specific date after
which the LIBOR Market Index Rate or Euro- Rate shall no longer be used for
determining interest rates for loans (either such date, a “LIBOR Termination
Date”), or (ii) a rate other than LIBOR Market Index Rate or Euro-Rate has
become a widely recognized benchmark rate for newly originated loans in Dollars
in the U.S. market, then the Administrator may (upon ten
(10) Business Days’ prior notice and in consultation with the Seller) choose a
replacement index for the LIBOR Market Index Rate and Euro-Rate and make
adjustments to applicable margins and related amendments to this Agreement as
referred to below such that, to the extent practicable, the all-in Discount
based on the replacement index will be substantially equivalent to the all-in
LIBOR Market Index Rate or Euro-Rate-based Discount in effect prior to its
replacement.


(b)The Administrator and the Seller shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the
Administrator, for the implementation and administration of the replacement
index-based rate. Notwithstanding anything to the contrary in this Agreement or
the other Transaction Documents (including, without limitation, Section 6.1)
such amendment shall become effective without any further action or consent of
any other party to this Agreement at 5:00 p.m. New York City time on the tenth
(10th) Business Day after the date a draft of the amendment is provided to the
Purchaser Agents, unless the Administrator receives, on or before such tenth
(10th) Business Day, a written notice from the Majority Purchaser Agents stating
that such Purchaser Agents object to such amendment.


(c)Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a LIBOR Market Index Rate or Euro-Rate based rate to a replacement
index-based rate, and (ii) may also reflect adjustments to account for (x) the
effects of the transition from the LIBOR Market Index Rate or Euro-Rate to the
replacement index and (y) yield- or risk-based differences between the LIBOR
Market Index Rate or Euro-Rate and the replacement index.
(d)Until an amendment reflecting a new replacement index in accordance with this
Section 1.24 is effective, the Discount for any outstanding Portions of Capital
then funded at the Alternate Rate determined by reference to the Euro-Rate or
the LIBOR Market Index Rate will continue to be determined by reference to the
LIBOR Market Index Rate or Euro-Rate, as applicable; provided however, that if
the Administrator determines (which determination shall be final and conclusive,
absent manifest error) that a LIBOR Termination Date has occurred, then
following the LIBOR Termination Date, all outstanding Portions of Capital then
funded at the Alternate Rate determined by reference to the Euro-Rate or the
LIBOR Market Index Rate shall automatically be converted





--------------------------------------------------------------------------------




to the Alternate Rate determined by reference to the Base Rate until such time
as an amendment reflecting a replacement index and related matters as described
above is implemented.


(e)Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.


1.3.    The following defined terms appearing in Exhibit I of the Purchase
Agreement are hereby amended and restated in their entirety and as so amended
and restated shall read as follows:


“Calculation Period” means, with respect to any Portion of Capital, (a)
initially, the period commencing on (and including) the date of the initial
Purchase or funding of such Portion of Capital and ending on (and including) the
last day of the calendar month in which such funding occurs, and (b) thereafter,
each successive period commencing on (and including) the first day of each
calendar month and ending on (and including) the last day of such calendar
month; provided that with respect to each Portion of Capital outstanding prior
to the Fourth Amendment Effective Date,
(i) the Calculation Period outstanding on the Fourth Amendment Effective Date
shall end on (but not include) July 20, 2018, (ii) the Calculation Period
commencing on (and including) July 20, 2018, shall end on (and include) July 31,
2018, and (iii) each Calculation Period thereafter shall be determined in
accordance with clause (b) above.


“Concentration Reserve Percentage” means, at any time, the ratio (expressed as a
percentage) (a) the largest of the following (i) the sum of the five (5) largest
Group D Obligor Receivables balances (up to the Concentration Percentage for
each such Obligor), (ii) the sum of the three (3) largest Group C Obligor
Receivables balances (up to the Concentration Percentage for each such Obligor),
(iii) the sum of the two (2) largest Group B Obligor Receivables balances (up to
the Concentration Percentage for such Obligor), and (iv) the largest Group A
Obligor Receivables balance (up to the Concentration Percentage for such
Obligor), divided by (b) the sum of the aggregate Outstanding Balances of all
Eligible Receivables in the Receivables Pool; provided, however that for
purposes of determining clause (a) of the Concentration Reserve Percentage, the
Outstanding Balance with respect to all Receivables the Obligor of which is the
Special Obligor shall be excluded until the occurrence of a Special Obligor
Trigger Event.


“Credit Agreement” means that certain Credit Agreement, dated as of September
29, 2017, by and among the Parent, as borrower, the lenders party thereto,
Wells, as administrative agent, swingline lender and issuing lender, and Bank of
America, N.A. and PNC, as co-syndication agents, and the other Lenders party
thereto (as the same may be amended, restated, supplemented or otherwise
modified from time to time).


“Excess Concentration” means, for any day, the sum of, without duplication, (a)
the sum of the amounts by which the aggregate Outstanding Balance of all
Eligible





--------------------------------------------------------------------------------




Receivables then in the Receivables Pool of each Obligor exceeds an amount equal
to
(i) the applicable Concentration Percentage for such Obligor multiplied by (ii)
the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, plus (b) the amount by which the aggregate Outstanding Balance
of all Eligible Receivables then in the Receivables Pool the Obligor of which is
a resident of Mexico exceeds an amount equal to (i) 3.0% (or such lower amount
at the sole discretion of any Purchaser upon ten (10) days prior written notice
to the Seller (it being understood that such percentage may be reduced to zero))
multiplied by (ii) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool, plus (c) the amount by which the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool the
Obligor of which is a resident of Canada exceeds an amount equal to (i) 5.0%
multiplied by (ii) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool, plus (d) the amount by which the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool
that have not been invoiced to the Obligor thereof no more than 45 days since
the date that such Eligible Receivable was created exceeds an amount equal to
(i) 15.0% multiplied by (ii) the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool, plus (e) the amount by which the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool that have not been invoiced to the Obligor thereof more than 45
days but less than 61 days since the date that such Eligible Receivable was
created exceeds an amount equal to (i) 2.0% multiplied by (ii) the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool,
plus (f) the amount by which the aggregate Outstanding Balance of all FUMS
Receivables then in the Receivables Pool exceeds an amount equal to (i) 4.0% (or
such other amount as may be agreed to in writing by the Seller and each
Purchaser Group from time to time) multiplied by (ii) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool, plus (g) the
amount by which the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool the Obligor of which is a Governmental Authority
exceeds an amount equal to (i) 1.0% multiplied by
(ii) the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool.


“Facility Termination Date” means the earliest to occur of:
(a) with respect to each Purchaser, July 9, 2021, (b) the date determined
pursuant to Section 2.2 of this Agreement, (c) the date the Purchase Limit
reduces to zero pursuant to Section 1.1(c) of this Agreement, (d) with respect
to each Conduit Purchaser, the date that the commitments of all of the Liquidity
Providers terminate under the related Liquidity Agreement, (e) with respect to
each Purchaser Group, the date that the Commitment of all of the Related
Committed Purchasers of such Purchaser Group terminate pursuant to Section 1.22,
and (f) the Seller shall fail to cause the amendment or modification of any
Transaction Document as reasonably requested by Fitch, Moody’s or Standard
& Poor’s, and such failure shall continue for 60 days after such amendment or
modification is initially requested.


“Purchase Limit” means $325,000,000, as such amount may be reduced pursuant to
Section 1.1(c) or otherwise in connection with any Exiting Purchaser, or
increased pursuant to Section 1.1(f). References to the unused portion of the
Purchase





--------------------------------------------------------------------------------




Limit shall mean, at any time, the Purchase Limit minus the sum of the then
outstanding Aggregate Capital plus the LC Participation Amount.
1.4.    Clause (q) of the defined term “Eligible Receivable” appearing in
Exhibit I to the Purchase Agreement is hereby amended and restated in its
entirety and so amended and restated shall read as follows:


(q) that if such Receivable has not yet been billed, no more than 60 days have
expired since the date that such Receivable was created.


1.5.    Exhibit I of the Purchase Agreement is hereby amended by deleting the
defined terms “BTMU” and “Citi” in their respective entireties.


1.6.    Exhibit I of the Purchase Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order:


“Consolidated Total Net Leverage” has the meaning set forth in the Credit
Agreement on the Fourth Amendment Effective Date without giving effect to any
amendment, supplement, modification or waiver of such definition made or given
after the Fourth Amendment Effective Date.


“Fourth Amendment Effective Date” means July 11, 2018.


“MUFG” means MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.






Letter.
“Special Obligor” has the meaning set forth in the Fee


“Special Obligor Trigger Event” means the occurrence of any of the following:
(i) the Special Obligor fails to maintain a short-term rating of “A-1” or better
by Standard & Poor’s and “P- 1” or better by Moody’s, (ii) the ratio of (A) the
aggregate Outstanding Balance of Receivables the Obligor of which is the Special
Obligor as to which any payment, or part thereof, remains unpaid for 120 or more
days from the original invoice date thereof divided
by    (B)    the    aggregate Outstanding Balance of all Receivables the Obligor
of which is the Special Obligor exceeds 15.00%, (iii) the date that is ten (10)
Business Days after any Purchaser provides written notice to the Seller, the
Administrator, and each Purchaser Agent that a Special Obligor Trigger Event
shall be deemed to have occurred.


1.7.    Clause (l) of Exhibit V to the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:(l) the Parent permits the
Consolidated Total Net Leverage Ratio as of the last day of any fiscal quarter
to be greater than 3.25:1.00; provided that in connection with any Acquisition
(as such term is defined in the Credit Agreement on the Fourth Amendment
Effective Date without giving effect to any amendment, supplement, modification
or waiver of such definition made or given after





--------------------------------------------------------------------------------




the Fourth Amendment Effective Date) for which the aggregate consideration
exceeds $100,000,000 (a “Qualified Acquisition”), the maximum Consolidated Total
Net Leverage Ratio, at the election of the Parent (which election may be made no
more than twice during the term of the Credit Agreement), with prior notice to
the administrative agent under the Credit Agreement not later than 10 business
days after the date of consummation of the Qualified Acquisition, shall increase
to 3.50:1.00 for the four (4) consecutive fiscal quarter period beginning with
the fiscal quarter in which such Qualified Acquisition is consummated (a
“Leverage Increase Period”) and, unless increased in accordance with the Credit
Agreement as in effect on the Fourth Amendment Effective Date without giving
effect to any amendment, supplement, modification or waiver of such definition
made or given after the Fourth Amendment Effective Date in respect of a
subsequent Qualified Acquisition, shall be 3.25:1.00 as of the end of each
subsequent fiscal quarter; provided, further that the Parent may not request a
second Leverage Increase Period unless the actual Consolidated Total Net
Leverage as of the end of at least two (2) consecutive full fiscal quarters of
the Parent ended since the commencement of the first Leverage Increase Period
has been equal to or less than 2.75 to 1.00.


1.8.    The Commitments of the Purchasers are hereby amended and restated as set
forth below the signature of each Purchaser hereto.


1.9.    The Purchase Agreement is hereby further amended by replacing each
reference to “BTMU” appearing in the Purchase Agreement with “MUFG”.


Section 2.    Effectiveness of Amendment.


(a)This Amendment shall become effective on the date that each of the following
shall have been satisfied:


(i)    the Administrator shall have received counterparts hereof executed by the
Seller, the Servicer, each Purchaser and the Administrator;


(ii)    the Parent shall have executed and delivered to the Administrator an
acknowledgment and consent;
(iii)    the Administrator shall have received executed counterparts of that
certain Amended and Restated Administrator Fee Letter dated as of July 11, 2018,
and all fees due and payable on the date hereof as set forth therein;


(iv)    the Administrator shall have received copies of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Amendment and the other Transaction Documents; and


(v)    the Administrator shall have received such other agreements, instruments,
documents, certificates, and opinions as the Administrator may reasonably
request.







--------------------------------------------------------------------------------




Section 3. To induce the Administrator and the Purchasers to enter into this
Amendment, the Seller and Servicer represent and warrant to the Administrator
and the Purchasers that: (a) the representations and warranties contained in the
Transaction Documents, are true and correct in all material respects as of the
date hereof with the same effect as though made on the date hereof (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); (b) no Termination Event or
Unmatured Termination Event exists; (c) this Amendment has been duly authorized
by all necessary corporate proceedings and duly executed and delivered by each
of the Seller and the Servicer, and the Purchase Agreement, as amended by this
Amendment, and each of the other Transaction Documents are the legal, valid and
binding obligations of the Seller and the Servicer, enforceable against the
Seller and the Servicer in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity; and
(d) no consent, approval, authorization, order, registration or qualification
with any governmental authority is required for, and in the absence of which
would adversely effect, the legal and valid execution and delivery or
performance by the Seller or the Servicer of this Amendment or the performance
by the Seller or the Servicer of the Purchase Agreement, as amended by this
Amendment, or any other Transaction Document to which they are a party.


Section 4. The Seller and each Purchaser acknowledges and agrees that the
reduction of the Purchase Limit in connection with this Amendment shall be made
by the non-ratable reduction in the Commitments of the Purchasers, and each
Purchaser agrees to make such purchases and sales of interests in the Purchased
Interest outstanding on the date hereof among themselves in the amounts set
forth in Schedule I hereto so that after giving effect to such purchases and
sales, each Purchaser and their related Purchaser Group is then holding its
relevant Ratable Share of the Aggregate Capital based on the Commitments as set
forth on the signature pages hereto. Such purchases and sales shall be arranged
through the Administrator who shall distribute any amounts received to the
Purchasers in accordance with the foregoing, and each Purchaser hereby agrees to
execute such further instruments and documents, if any, as the Administrator may
reasonably request in connection therewith.
Section 5. This Amendment may be executed in any number of counterparts and by
the different parties on separate counterparts and each such counterpart shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.


Section 6. Except as specifically provided above, the Purchase Agreement and the
other Transaction Documents shall remain in full force and effect and are hereby
ratified and confirmed in all respects. The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of any Administrator or any Purchaser under the Purchase
Agreement or any of the other Transaction Documents, nor constitute a waiver or
modification of any provision of any of the other Transaction Documents. All
defined terms used herein and not defined herein shall have the same meaning
herein as in the Purchase Agreement. The Seller agrees to pay on demand all
costs and expenses (including reasonable fees and expenses of counsel) of or
incurred by the Administrator and each Purchaser Administrator in connection
with the negotiation, preparation, execution and delivery of this Amendment.


Section 7. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of New York.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


SWIFT RECEIVABLES COMPANY II, LLC, as
Seller








By:
Name: Brad Stewart
Title: Assistant Treasurer






SWIFT TRANSPORTATION SERVICES, LLC, as
Servicer




By:
Name: Brad Stewart
Title: Assistant Treasurer





--------------------------------------------------------------------------------






S-1




Fourth Amendment to Amended and Restated Receivables Purchase Agreement


PNC BANK, NATIONAL ASSOCIATION, as
Administrator








By:
Name: Michael Brown
Title: Senior Vice President


PNC BANK PURCHASER GROUP:


PNC BANK, NATIONAL ASSOCIATION, as
Purchaser Agent for the PNC Bank Purchaser Group






By:
Name: Michael Brown
Title: Senior Vice President




PNC Bank Purchaser Group Commitment:
$150,000,000




PNC BANK, NATIONAL ASSOCIATION,
as a Related Committed Purchaser




By:
Name: Michael Brown
Title: Senior Vice President Commitment: $150,000,000
PNC BANK, NATIONAL ASSOCIATION, as the LC
Bank






By:
Name: Michael Brown
Title: Senior Vice President












S-2







--------------------------------------------------------------------------------






Fourth Amendment to Amended and Restated Receivables Purchase Agreement






WELLS FARGO PURCHASER GROUP:






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for the Wells Fargo Purchaser Group




By:
Name: Isaac Washington
Title: Vice President




Wells Fargo Purchaser Group Commitment:
$95,000,000




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Related Committed Purchaser




By:
Name: Isaac Washington
Title: Vice President




Commitment: $95,000,000




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a LC Participant




By:
Name: Isaac Washington
Title: Vice President





























--------------------------------------------------------------------------------








MUFG PURCHASER GROUP:






MUFG BANK, LTD., F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., acting
through its New York Branch, as Purchaser Agent for the MUFG Purchaser Group




By:
Name: Christopher Pohl
Title: Managing Director


MUFG Purchaser Group Commitment:
$80,000,000


MUFG BANK, LTD., F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., acting
through its New York Branch, as a Related Committed Purchaser and as a LC
Participant










By:
Name: Christopher Pohl
Title: Managing Director


Commitment: $80,000,000


GOTHAM FUNDING CORPORATION, as Conduit
Purchaser






By:
Name: Kevin J. Corrigan
Title: _Vice President





--------------------------------------------------------------------------------










REAFFIRMATION, ACKNOWLEDGEMENT AND CONSENT OF
PERFORMANCE GUARANTOR


The undersigned, KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC. F/K/A SWIFT
TRANSPORTATION COMPANY (“Performance Guarantor”), heretofore executed and
delivered to PNC BANK, NATIONAL ASSOCIATION (“Administrator”) a Performance
Guaranty dated as of June 8, 2011 (as the same may be amended, restated,
supplemented or modified from time to time, the “Performance Guaranty”).
Capitalized terms used (but not defined) herein have the meanings assigned
thereto in the Performance Guaranty. On the date hereof, the undersigned
acknowledges and consents to the Fourth Amendment to Amended and Restated
Receivables Purchase Agreement dated July 11, 2018, and confirms that the
Performance Guaranty, and all obligations of the undersigned thereunder, remains
in full force and effect. The undersigned further agrees that the consent of the
undersigned to any further amendments to (i) the Sale Agreement, (ii) the
Receivables Purchase Agreement and (iii) any other Transaction Document shall
not be required as a result of this consent having been obtained, except to the
extent, if any, required by the Performance Guaranty referred to above. The
undersigned acknowledges that the Administrator is relying on the assurances
provided herein in entering into the agreements set forth above.


This Reaffirmation, Acknowledgment and Consent of Performance Guarantor is
executed as of this July 11, 2018.






KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC. F/K/A SWIFT TRANSPORTATION COMPANY






By: __________________
Name: Brad Stewart
Title: Assistant Treasurer





